OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 19, 1966 under the name of Edward Patrick Reardon. In this proceeding to discipline him for professional misconduct, both petitioner and respondent move to confirm the report of the Referee.
The Referee sustained charges of professional misconduct including, inter alia, five instances of neglecting legal matters entrusted to him; three instances of converting clients’ funds to his own use, in the amounts of $4,300, $4,000 and $20,000, respectively, and commingling these funds with his own in an out-of-State bank account; one instance of indorsing his client’s signature on a settlement check and depositing it in his bank account without authorization to do so; and 14 instances of failing to co-operate with the petitioner grievance committee in its investigation of the above charges.
After reviewing all the evidence and the report of the Referee, we find the respondent to be guilty of the aforementioned misconduct. Accordingly, the motions to confirm are granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the serious problems the respondent was experiencing at the time of his misconduct, as well as the medical evidence indicating that the respondent is fit to return to the practice of law. We further take cognizance of the fact that the respondent’s clients have been satisfied with full restitution. However, we note that a bank was forced to satisfy the debt to one of the clients and that the respondent has failed to repay the bank as he had agreed to do. Accordingly, the respondent is suspended from the practice of law for a period of three years, commencing September 1, 1980 and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Lazer and Gibbons, JJ., concur.